Citation Nr: 1608160	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  08-15 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an increased disability rating for service-connected intervertebral disc syndrome and degenerative disc disease with bilateral neuroforaminal narrowing at C6-7, status post anterior cervical discectomy and fusion of C3-6 with history of herniated nucleus pulposus of C3-6 (cervical spine disability), evaluated as 20 percent disabling prior to March 1, 2008; 10 percent disabling from March 1, 2008, to September 3, 2009; and 20 percent disabling as of September 4, 2009. 
 
2. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

A. Larson, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Navy from February 1976 to February 1980.  He also was a member of the Army National Guard of Virginia and the Air National Guard of Virginia from 1987 to 2008 during which time he had active military service in the U.S. Air Force from October 2001 to August 2002 in support of Operation Noble Eagle. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, in which the RO reduced the Veteran's disability rating for his cervical spine disability from 20 percent to 10 percent effective March 1, 2008, and denied entitlement to a TDIU.  The Board notes that in a December 2009 rating decision, the RO granted an increase to 20 percent for the Veteran's cervical spine disability effective September 4, 2009. 

The Veteran and his spouse appeared and testified at a hearing held in Washington, DC before a Veterans Law Judge in October 2010.  A copy of the transcript of this hearing has been associated with the claims file.

These claims were remanded for further development by the Board in December 2010.  

The Veterans Law Judge who performed the October 2010 hearing is no longer employed by the Board.  In November 2015, the Board sent the Veteran a letter informing him that his claims would be reassigned to another Veterans Law Judge and that he had the right to request another Board hearing.  The letter further informed the Veteran that he had 30 days to respond and that if he did not, the Board would assume he did not want another hearing and adjudicate his claims.  The Veteran did not respond to the letter.  Thus, the Board is proceeding accordingly.  

In the December 2010 remand, the Board referred the following issues back to the Agency of Original Jurisdiction for initial consideration: entitlement to service connection for migraines, bladder incontinence, bowel incontinence and a cognitive impairment as secondary to or as neurologic manifestations of the service-connected cervical spine disability and issues of whether there has been an increase in severity of the Veteran's service-connected neurologic disabilities related to his cervical spine disability (which are myelopathy of the right lower extremity currently evaluated as 20 percent disabling, myelopathy of the left lower extremity currently evaluated as 10 percent disabling and peripheral nerve involvement of the left musculocutaneous nerve currently evaluated as 10 percent disabling).  These issues have still not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

In the Veteran's July 2015 post-remand brief, his representative indicated that the Veteran's service-connected cervical spine condition had worsened since his last VA examination, which occurred over five years ago in January 2011.  The representative requested a new examination be performed.  The Board agrees that the Veteran is warranted a new VA examination to assess the current severity of his condition.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

The Board finds that the claim of entitlement to TDIU is inextricably intertwined with his claim for a higher rating for his cervical spine condition.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  Thus, this issue also must be remanded.  

Accordingly, the case is REMANDED for the following action:

1. Obtain any outstanding VA treatment records and add them to the claims file.  

2. Then, schedule the Veteran a new VA examination to assess the current severity of his cervical spine disability, to include intervertebral disc syndrome and degenerative disc disease with bilateral neuroforaminal narrowing at C6-7, status post anterior cervical discectomy and fusion of C3-6 with history of herniated nucleus pulposus of C3-6.  The claims file, including a copy of this remand, should be reviewed by the examiner and he/she must indicate that such review occurred.  

All indicated studies should be performed.  The examiner must specifically comment on any additional limitation of motion that the Veteran experiences during flare ups of pain.  Commentary is needed as to ankylosis, weakness, excess fatigability, and any doctor-prescribed bed rest (i.e., incapacitating episodes).  The examiner should also identify any associated neurological disabilities.  

After performing the examination, the examiner should provide an opinion as to the extent of functional impairment the spine disability causes.

The examiner should set forth all examination findings, together with the complete rationale for the comments and opinions expressed.

3. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







